In an action, inter alia, to reform an insurance policy, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated July 31, 2003, as denied that branch of its motion which was for leave to renew the defendant’s motion for summary judgment dismissing the complaint, which was granted by prior order of the same court dated December 18, 2002.
Ordered that the appeal is dismissed, without costs or disbursements.
In light of our determination of a related appeal (see 730 J & J, LLC v Fillmore Agency, Inc., 22 AD3d 741 [2005] [decided herewith]), the instant appeal has been rendered academic, because even if the insurance policy was reformed so as to include a standard mortgagee clause, this would not directly affect the parties’ rights (see Matter of Henry v Noto, 50 NY2d 816 [1980]; Matter of Hearst Corp. v Clyne, 50 NY2d 707 [1980]). Accordingly, we dismiss the appeal. Schmidt, J.P., Santucci, Luciano and Covello, JJ., concur.